Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s response filed on October 1, 2020 is acknowledged. Claims 45, 47-55, 76, 77 and 80-87 are currently pending. Claim 78 and 79 have been canceled. Claim 87 has been added. Claims 45, 77, 80 and 85 have been amended.  Claims 48-55 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 45, 47, 76, 77 and 80-87 are currently under examination.
Objections Withdrawn
2.	In view of Applicant’s amendment and response, the objection to the disclosure for informalities is withdrawn.
3.	In view of Applicant’s amendment, the objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code, see for instance page 42 is withdrawn. 
Rejections Withdrawn
4.	In view of Applicant’s amendment, the rejection of claim(s) 45, 47, 76-81, 85 and 86 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rubenfield et al., US 20070020624 A1; Published: 1/25/07 is withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	The rejections as it pertains to claims 45, 85 and 86 (previously over claims 45, 47 and 76-86) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Applicant argues that:
	1) Induction of immunity, including protective immunity, is not solely dependent on the antigen.  For immunity to be induced the antigen in question must be immunogenic in the 
	Applicant’s argument has been fully considered, but are deemed non-persuasive.
Independent claim 45 is drawn to a pharmaceutical composition comprising a polypeptide, which can be encoded by a DNA sequence and which comprises: a) an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 26-237 of SEQ ID NO: 5, or b) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a) said polypeptide being antigenic in a mammal, and an immunological adjuvant and a pharmaceutically acceptable carrier, vehicle or diluent,  wherein the polypeptide lacks residues 1-25 of SEQ ID NO: 5.  Said polypeptide must be able to either induce an adaptive immune response against the polypeptide in a mammal (claim 85) or induce a protective humoral and cellular adaptive immune response against infection with Pseudomonas aeruginosa (claim 86). 
With regard to Point 1, we have identified that Applicant has described the polypeptides in such a way that demonstrates Applicants possession. However, Applicant must adequately describe/demonstrate that the polypeptide based on SEQ ID NO:5 to include those that are less than the full length can and will induce a protective humoral immune response against Pseudomonas aeruginosa infections. Specifically, the specification, fails to disclose which amino acid residues in said domain are essential for inducing the claimed protective immune response, or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the immunological characteristics. This demonstrations is imperative and the specification must demonstrate the structure correlated to its intended function.
Pseudomonas aeruginosa infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed composition, i.e. would not be able to accurately predict if protective immunity has been induced.  
The specification, as filed, does not set forth that any of the claimed polypeptides provides any sort of protective immunity against any pathogens in any model system. While the skill in the art of immunology is high, to date, prediction of protective immunity for any given composition in any given animal is quite unpredictable. Protective immunity is based on the ability of an organism to produce antibodies aid in the elimination of a pathogen from said organism. Antibodies specifically bind to given "immuno-epitopes" of the antigen and while all proteins will induce the production of antibodies, proteins with differing amino acid sequences will induce different antibodies. It is impossible to predict which proteins will induce protective antibodies. Since the change of a single amino acid in the protein sequence of the antigen can effectively abolish the interaction between an antigen and a difference in even a single amino acid could radically affect the ability of a given antigen to induce protective immunity (or any other specific immune response).



The specification discloses SEQ ID NO: 5, which corresponds to the protein designated PA0833. SEQ ID NO: 5 meets the written description provision of 35 USC 112, first paragraph to the degree it reads on the production of an immune response to itself. However, the aforementioned claims are directed to encompass polypeptides with at least 60% sequence identity to SEQ ID NO: 5 (and fragments thereof, i.e. claims 76-80), corresponding sequences from other species, mutated sequences, allelic variants, splice variants, sequences that have a recited degree of identity (similarity, homology), and so forth with the aforementioned immunological properties. None of these sequences meet the written description provision of 35 USC 112, first paragraph. The specification provides insufficient written description to support the genus encompassed by the rejected claims.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Based on the instant specification, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid/protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as 

To adequately describe the claimed genus of polypeptides, Applicant must adequately describe the immunoepitopes within a polypeptide based on SEQ ID NO:5 that induce an adaptive, protective humoral and cellular adaptive immune response against infection with Pseudomonas aeruginosa. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of polypeptides to which the claims are drawn, such as a correlation between the structure (immunoepitopes) and its recited function (inducing a specific immune response), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of polypeptides.  Moreover, the specification fails to disclose which amino acid residues in said domain are essential for inducing given immune response, or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant polypeptide retains the immunological characteristics of its parent. The specification is silent with regard to any variants of SEQ ID NO: 5 possessing the claimed immunological characteristics. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily induce a given immune response. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed antibodies is not deemed representative of the genus of peptides to which the claims refer. 
Finally, claim 86 requires a protective humoral immune response. To be a prophylactic composition, the composition must elicit protective immunity, demonstrable by pathogen challenge experiments in a reasonable model system.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, 
The specification, as filed, does not set forth that any of the claimed polypeptides provides any sort of protective immunity against any pathogens in any model system. While the skill in the art of immunology is high, to date, prediction of protective immunity for any given composition in any given animal is quite unpredictable. Protective immunity is based on the ability of an organism to produce antibodies aid in the elimination of a pathogen from said organism. Antibodies specifically bind to given "immuno-epitopes" of the antigen and while all proteins will induce the production of antibodies, proteins with differing amino acid sequences will induce different antibodies. It is impossible to predict which proteins will induce protective antibodies. Since the change of a single amino acid in the protein sequence of the antigen can effectively abolish the interaction between an antigen and an antibody (Colman Res. Immunology, Jan 1994, Vol. 145, pages 33-36) a difference in even a single amino acid could radically affect the ability of a given antigen to induce protective immunity (or any other specific immune response),
Consequently, for the reasons set forth above, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. Therefore, the instant claims fail to meet the written description requirements.
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

6.	Claim 80 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 80 recite in part "with the proviso that the selected amino acid residue satisfies the formula N ≤ 238 n, where N is the number of the selected residue, and n is the number of consecutive amino acid residues...".  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent. 
To overcome this rejection Applicant must specifically point out the support for this limitation or cancel the new matter from the claims.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Said claim is rendered vague and indefinite by the use of the phrase “the formula N ≤ 238 n”.  It is unclear what is meant by said phrase, as it is not explicitly defined in the specification.  What constitutes a “N≤ 238(n)”?  Is N correlated to the number of the selected residue?  That being the number of the selected residue limited to residue 26 through 203. How does the selected amino acid “satisfy” the formula? Lastly, the small ‘n’ appears to be indefinite. What does the small ‘n’ represent? As written it is unclear what core features/structures must be maintained?  As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claim(s) 45, 76, 80 and 85-87 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wang et al., WO 2002/077183 A9; equivalent to US 2004/0029129 A1; Published: 2/12/04.
Independent claim 45 is drawn to a pharmaceutical composition comprising a polypeptide, which can be encoded by a DNA sequence and which comprises: a) an amino acid 
Wang et al discloses a purified or isolated nucleic acid sequence comprising a nucleotide sequence (see paragraph 0028). A purified or isolated polypeptide comprising a polypeptide having at least 25% amino acid identity to a polypeptide whose expression is inhibited by a nucleic acid comprising a nucleotide sequence selected from the group consisting of SEQ ID NOS.: 1-42397, or at least 25% amino acid identity to a fragment comprising at least 10, at least 20, at least 30, at least 40, at least 50, at least 60 or more than 60 consecutive amino acids of a polypeptide whose expression is inhibited by a nucleic acid comprising a nucleotide sequence (see paragraphs 0055 and 0131).
Moreover, a composition comprising an effective concentration of an antisense nucleic acid comprising a nucleotide sequence in a pharmaceutically acceptable carrier (see paragraph 0132). Wang discloses that a subject is selected from the group consisting of vertebrates, mammals, avians, and human beings (see paragraph 0251; meets the limitation of claim 87). Polyclonal antiserum containing antibodies to heterogeneous epitopes of a single protein or a peptide can be prepared by immunizing suitable animals with the expressed protein or peptides derived therefrom described above, which can be unmodified or modified to enhance immunogenicity. In some instances small molecules tend to be less immunogenic than larger molecules and can require the use of carriers and adjuvant (see paragraph 1467).









Space intentionally left blank


    PNG
    media_image1.png
    826
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    758
    media_image2.png
    Greyscale

Taken directly from the reference SEQ ID NO: 69451, which correlates to the sequence as claimed lacking residues 1-25.






Space intentionally left blank


    PNG
    media_image3.png
    729
    743
    media_image3.png
    Greyscale

As it pertains to claim 80, absent a detailed structure and evidence to the contrary, the polypeptide of the prior art necessary has N-terminal amino acid residues and satisfies the selected amino acid resides satisfying the formula as claimed, where N is the number of selected residue and n is the number of consecutive amino acid residues.
As it pertains to claim 85 and 86, the polypeptide as claimed is identical to the polypeptide of the prior art, absent evidence to the contrary, said polypeptide composition P. aeruginosa.
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., WO 2002/077183 A9; equivalent to US 2004/0029129 A1; Published: 2/12/04 as applied to claims 45, 76, 80 and 85-87 above, and further in view of Gupta et al., Pharmaceutical Biotechnology, 1995; 6: 229-248.
Independent claim 45 is drawn to a pharmaceutical composition comprising a polypeptide, which can be encoded by a DNA sequence and which comprises: a) an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 26-237 of SEQ ID NO: 5, or b) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a) said polypeptide being antigenic in a mammal, 
Claim 47 is drawn to the pharmaceutical composition according to claim 45, wherein the adjuvant is an aluminum based adjuvant.
Wang et al. teaches a purified or isolated nucleic acid sequence comprising a nucleotide sequence (see paragraph 0028). A purified or isolated polypeptide comprising a polypeptide having at least 25% amino acid identity to a polypeptide whose expression is inhibited by a nucleic acid comprising a nucleotide sequence selected from the group consisting of SEQ ID NOS.: 1-42397, or at least 25% amino acid identity to a fragment comprising at least 10, at least 20, at least 30, at least 40, at least 50, at least 60 or more than 60 consecutive amino acids of a polypeptide whose expression is inhibited by a nucleic acid comprising a nucleotide sequence (see paragraphs 0055 and 0131).
Moreover, a composition comprising an effective concentration of an antisense nucleic acid comprising a nucleotide sequence in a pharmaceutically acceptable carrier (see paragraph 0132). Wang teaches that a subject is selected from the group consisting of vertebrates, mammals, avians, and human beings (see paragraph 0251; meets the limitation of claim 87). Polyclonal antiserum containing antibodies to heterogeneous epitopes of a single protein or a peptide can be prepared by immunizing suitable animals with the expressed protein or peptides derived therefrom described above, which can be unmodified or modified to enhance immunogenicity. In some instances small molecules tend to be less immunogenic than larger molecules and can require the use of carriers and adjuvant (see paragraph 1467).









Space intentionally left blank


    PNG
    media_image1.png
    826
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    758
    media_image2.png
    Greyscale

Taken directly from the reference SEQ ID NO: 69451, which correlates to the sequence as claimed lacking residues 1-25.






Space intentionally left blank


    PNG
    media_image3.png
    729
    743
    media_image3.png
    Greyscale

As it pertains to claim 80, absent a detailed structure and evidence to the contrary, the polypeptide of the prior art necessary has N-terminal amino acid residues and satisfies the selected amino acid resides satisfying the formula as claimed, where N is the number of selected residue and n is the number of consecutive amino acid residues.
As it pertains to claim 85 and 86, the polypeptide as claimed is identical to the polypeptide of the prior art, absent evidence to the contrary, said polypeptide composition P. aeruginosa.
Wang et al. do not teach that their adjuvant is an aluminum based adjuvant.
Gupta et al. teach adjuvants for human vaccines that have been used with conventional vaccines to elicit an early, high and long-lasting immune response. Gupta et al. teach that the most common adjuvants for human use remain aluminum hydroxide and aluminum phosphate. Said adjuvants have also been shown to elicit an early and higher immune response after primary immunization as compared to unadjuvanted preparations (see abstract and page 1264; Use of Adjuvants). Lastly, Gupta et al. teach that despite the development of many potent adjuvant formulations during the last 70 years, aluminum compounds are still the only adjuvants used with routine human vaccines (see page 1265; Problems in Development of Adjuvants). 
It would have been obvious before the effective filing date of the presently claimed invention to modify the invention of Wang et al. with Gupta et al. to use an aluminum adjuvant to include an aluminum hydroxide and aluminum phosphate to enhance the immune systems response to an antigen because the aluminum adjuvants, specifically aluminum hydroxide and aluminum phosphate, remain the most common adjuvants for human use and because said adjuvants have been shown to elicit early and higher immune response after primary immunization as compared to unadjuvanted preparations. Moreover, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396)). One . 

10.	Claims 45 and 81-84 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., WO 2002/077183 A9; equivalent to US 2004/0029129 A1; Published: 2/12/04, and further in view of Brady et al., Carrier Protein Outsourcing- BioProcess InternationalBioProcess International, November 1, 2012.
Independent claim 45 is drawn to a pharmaceutical composition comprising a polypeptide, which can be encoded by a DNA sequence and which comprises: a) an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 26-237 of SEQ ID NO: 5, or b) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a) said polypeptide being antigenic in a mammal, and an immunological adjuvant and a pharmaceutically acceptable carrier, vehicle or diluent,  wherein the polypeptide lacks residues 1-25 of SEQ ID NO: 5.  
Dependent claim 81 is drawn to the pharmaceutical composition according to claim 45, wherein the polypeptide is fused or conjugated to an immunogenic carrier.
Dependent claim 82 is drawn to the pharmaceutical composition according to claim 81, wherein the polypeptide is fused to the immunogenic carrier via a linker.
Dependent claim 83 is drawn to the pharmaceutical composition according to claim 81, wherein the immunogenic carrier is a polypeptide that induces T-helper lymphocyte responses in a majority of humans. 

Wang et al. teaches the limitations as set forth supra.
Wang et al. do not specifically teach that the polypeptide is fused or conjugated to an immunogenic carrier, as recited in claim 81; that the polypeptide is fused to the immunogenic carrier via a linker, as recited in claim 82; that the immunogenic carrier is a polypeptide that induces T-helper lymphocyte responses in a majority of humans, as recited in claim 83; nor do they teach that the immunogenic carrier is selected from the group consisting of keyhole limpet hemocyanin or a fragment thereof, tetanus toxoid or a fragment thereof, and diphtheria toxoid or a fragment thereof, as recited in claim 84.
Brady et al. teaches that the number of carrier proteins used in licensed vaccines is relatively limited and include tetanus toxoid, diphtheria toxoid, CRM197 (a nontoxic mutant of diphtheria toxin), H. influenzae protein D and Neisseria outer membrane protein (4). Additional carrier proteins that have been evaluated far less extensively in clinical trials include rEPA (Pseudomonas aeruginosa exotoxin A), KLH (keyhole limpet hemocyanin), and flagellin (meets the limitation of claims 81 and 84). In addition there are factors to determine an antigen’s immunogenicity. Such factors include the number of antigens linked, conjugation chemistry, linker, conjugation sites, host species, dosing, route of administration, and nature of the carrier protein (meets the limitation of claim 82). Access to clinically proven safe and efficacious carrier proteins is critical for conjugate vaccines research (see page 2/9).  Specifically, as it pertains to 
As it pertains to claim 83, the immunogenic carrier of Brady is identical to those as claimed; said protein, absent evidence to the contrary, necessarily induces T-helper lymphocyte responses in a majority of humans. 
It would have been obvious before the effective filing date of the presently claimed invention to employ the carrier protein of as a source of increased immunogenicity as suggested by Brady et al. with a reasonable expectation of success. This modification may be viewed as the addition of a particular carrier protein which were known and suggested in the art for to increase the conjugated antigen’s immunogenicity. The skilled artisan would have been motivated to make this modification because Wang suggests the particular antigen to be conjugated to a carrier protein and Brady teaches that conjugation of an antigen to a carrier protein is clinically proven safe and efficacious and thus carrier proteins are critical for conjugate vaccines research.
Accordingly, the subject matter of claims 81-84 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
45, 77 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Stover et al., Nature, 2000; 406:959-964, and further in view of Campbell, A., Laboratory Techniques in Biochemistry And Molecular Biology, Volume 13, Chapter 1, pages 1-33, 1984.
Independent claim 45 is drawn to a pharmaceutical composition comprising a polypeptide, which can be encoded by a DNA sequence and which comprises: a) an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 26-237 of SEQ ID NO: 5, or b) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a) said polypeptide being antigenic in a mammal, and an immunological adjuvant and a pharmaceutically acceptable carrier, vehicle or diluent,  wherein the polypeptide lacks residues 1-25 of SEQ ID NO: 5.  
Stover et al. teach the complete genome sequence of Pseudomonas aeruginosa. Specifically, Stover et al. teach a polypeptide comprising an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 26-237 of SEQ ID NO: 5,  wherein the polypeptide lacks residues 1-25 of SEQ ID NO: 5 (see the STIC excerpt below).  



			Space intentionally left blank

    PNG
    media_image4.png
    519
    807
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    389
    748
    media_image5.png
    Greyscale

Stover et al. do not specifically teach that the peptide is within a pharmaceutical composition comprising an immunological adjuvant, a pharmaceutically acceptable carrier, vehicle or diluent.
e.g. buffer, saline, adjuvant) for the purposes of generating a pharmaceutical composition. One would have been motivated to do so because it is conventional in the art to generate a pharmaceutical composition. Campbell, A. (Laboratory Techniques in Biochemistry And Molecular Biology, Volume 13, Chapter 1, pages 1-33, 1984) teaches (page 29) that is “customary now for any group working on a macromolecule to both clone the genes coding for it and make monoclonal antibodies to it (sometimes without a clear objective for their application)”.  Further, it is conventional in the art to immunize mammalian animals with a liquid composition comprising the antigen in a physiologically acceptable carrier such as a buffer, saline or adjuvant.
Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 

Conclusion
12.	No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	January 11, 2021

/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645